Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
IDS(es) submitted on 7/2/2020 has/have been considered.

Oath/Declaration
Oath submitted on 7/2/2020 has been accepted.

Drawings
The drawing(s) submitted on 7/2/2020 have been accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramalingam et al. (US 2015/0050922; hereinafter Ramalingam).


Regarding claims 1 and 10, Ramalingam discloses an electronic apparatus comprising: 
a communicator configured to communicate with at least one external apparatus ([0100]-[0103]: entry point security system 132 communicating with mobile devices entering the vicinity); and 
a processor configured to: 
control the communicator to start a connection with the at least one external apparatus ([0101]: mobile user enters a secure area and is required to connect and download security application), 
acquire location information on an object detected in a vicinity of the electronic apparatus ([0106]: monitoring mobile device location within the enterprise premises), 
accept the started connection depending on whether the object exists in a zone in which the connection is allowed, based on the acquired location information ([0101]-[0114]: allowing communication operations within the specified location corresponding to security profile), and 
transmit to the external apparatus information for completing the connection based on the connection being allowed ([0112]: continuously monitoring mobile device location and updating in real time connection and operation allowability). Regarding claims 2 and 11, Ramalingam discloses the electronic apparatus ([Abstract; [0007], [0012], [0107]: if the current time goes beyond the allowed authorized period time) . Regarding claims 3 and 12, Ramalingam discloses the electronic apparatus according to claim 1, further comprising: 
an output unit configured to output an audio or an image, wherein the processor is configured to output the zone in which the connection is allowed, through the output unit ([0005]: sending to mobile device the security policy including a map of premises; [0006], [0008]: display emergency messages). 
Regarding claims 4 and 13, Ramalingam discloses the electronic apparatus according to claim 1, wherein the processor is configured to transmit information on the zone in which the connection is allowed, to enable another external apparatus to output the zone in which the connection is allowed (([0005]: sending to mobile device the security policy including area security level within the various area of the premise). 
Regarding claims 5 and 14, Ramalingam discloses the electronic apparatus according to claim 1, further comprising: 
a user input configured to receive a user's input, wherein the processor is configured to set the zone in which the connection is allowed, corresponding to a ([0006]: allowing mobile user to input log in information such as location information to attain security level). 
Regarding claims 6 and 15, Ramalingam discloses the electronic apparatus according to claim 1, wherein the processor is configured to set the zone in which the connection is allowed, by using an external apparatus rather than the electronic apparatus ([0004], [0006], [0098]: use of mobile device management server to monitor and enforce security levels depending on mobile device’s location. 
Regarding claim 7, Ramalingam discloses the electronic apparatus according to claim 1, wherein the processor is configured not to perform a connection based on two or more objects being existed ([0007]: connection will be severed if these conditions occur, could be two or more conditions). 

Regarding claim 8, Ramalingam discloses the electronic apparatus according to claim 1, wherein the processor is configured not to perform a connection with the external apparatus based on a distance of the external apparatus from the electronic apparatus exceeding a threshold value at the time when at least one external apparatus attempts to be connected to the electronic apparatus ([Abstract; [0007], [0012], [0107]: if the current time goes beyond the allowed authorized period time). 
Regarding claim 9, Ramalingam discloses the electronic apparatus according to claim 1, wherein in a situation where the object does not exist in the zone in which the connection is allowed, based on the external apparatus attempting to be connected to the electronic apparatus, the processor is configured to block the connection attempted by the external apparatus, store identification information on the external apparatus which has attempted to be connected, and block a connection subsequently attempted by the external apparatus based on the stored identification information ([0004]: location based security enforcement inherently disallow any connection when not within the secure operational area; hence mobile users will not be able to fain access when not within the operational secure area). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/           Primary Examiner, Art Unit 2644